Citation Nr: 0606395	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right hand disorder, 
arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


INTRODUCTION

The veteran had active service from October 2, 1963 to 
November 8, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska. (RO).  


FINDINGS OF FACT

1.  The initial examination for service did not note any 
right hand disease or injury.

2.  The evidence shows that the veteran had right hand muscle 
atrophy, post poliomyelitis, which clearly and unmistakably 
existed prior to service and clearly and unmistakably did not 
permanently increase in severity during service.

3.  The veteran is not shown to have had arthritis of the 
right hand in service or for many years thereafter. 

4.  The veteran's right hand disorder, arthritis is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Right hand muscle atrophy, post poliomyelitis clearly and 
unmistakably preexisted service and clearly and unmistakably 
was not aggravated by service; the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).

2.  A right hand disorder, arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for a right hand disorder, arthritis. 

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the January 2005 VCAA notice letter, the March 2005 rating 
decision, and the April 2005 statement of the case, the 
veteran was advised of the laws and regulations pertaining to 
his claim.  In the January 2005 letter the veteran was 
informed of the evidence necessary to substantiate his claim, 
what evidence the RO would obtain and what evidence he should 
submit.  This letter described a broad variety of evidence he 
could submit and also requested that he provide any medical 
evidence in his possession that pertained to his claim.  
Collectively, these documents informed him of the evidence of 
record and explained the reasons and bases for the denial of 
his claim of entitlement to service connection for his right 
hand disorder, arthritis.  In his April 2005 notice of 
disagreement, the April 2005 response from his representative 
and his May 2005 response to the statement of the case the 
veteran did not identify any additional evidence or argument 
in support of his claim.  

The initial VCAA notification predated adjudication of this 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With regard to the duty to assist, it is noted that the 
veteran's service medical records and the private medical 
records he identified were obtained.  The veteran had 
submitted a medical statement from Larry L. Hansen, MD dated 
in October 2004 and the RO obtained his treatment records 
from September 2003 to February 2005.  All the evidence 
considered by the RO was described in the statement of the 
case and the veteran has not indicated that there are any 
additional relevant records to obtain.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  A 
medical examination or medical opinion is not necessary in 
this case as the information and evidence of record is 
sufficient to decide the claim.  As will be discussed below, 
the record contains the veteran's service medical records and 
private medical records.  The Board finds that the evidence 
of record provides sufficient competent medical evidence to 
decide the claim and a VA examination is not necessary.  See 
38 C.F.R. § 3.159 (c)(4).

Therefore, the duty to assist and duty to notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, in the case of any veteran who served for ninety 
days or more after December 31, 1946, certain chronic 
diseases such as arthritis may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  The veteran did 
not serve for the required time period so his service does 
not qualify for this presumption.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health. This presumption attaches 
only where there has been an induction examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual background and analysis.

The veteran is seeking service connection for a right hand 
disorder with arthritis and claims that it was aggravated by 
service.  It is noted that no hand problems were noted on the 
veteran's initial examination for service so that he is 
entitled to the presumption of soundness at enlistment.  As 
will be explained below, the Board finds that the 
preponderance of the evidence is against his claim and that 
clear and unmistakable evidence shows both that his disorder 
existed prior to service and was not aggravated by service.

While no problems were noted when the veteran entered service 
on October 2, 1963, within a short period of time, on October 
19, 1963, he was seen with complaints of pain on the thumb 
side of his right hand with no report of any injury to the 
hand.  Again, no injury was reported when he returned with 
continued complaints two days later and he was referred for 
an orthopedic evaluation.  On evaluation adduction 
contracture and weakness from past polio was considered 
present and it was recommended that he be separated from 
service on the basis of an existing disability.  He was 
considered to have residuals from polio in the past.  

The veteran was then examined for separation and the report 
of the Board of Medical Survey found the veteran to be unfit 
for service. The diagnosis was muscle atrophy of the right 
hand, post poliomyelitis.  The Medical Board found that the 
disorder existed prior to service and had not been aggravated 
by service.  The findings were based on the medical records, 
the veteran's reported history and the physical examination.  
The veteran's statement that he became aware of right hand 
weakness at age 14 was accepted.  He also related that his 
mother had told him he had been born with his hand weakness.  
It was noted that there had been no findings on his initial 
examination and that the veteran had begun to exhibit 
difficulty in training because of a lack of coordination and 
weakness in the muscles of his right hand.  Physical 
examination revealed opponens policis weakness of the right 
hand with adduction contracture.  Lateral and medial muscle 
movements of the fingers were minimal as compared with the 
other hand.  The Medical Board considered the findings of the 
orthopedic consultation that the veteran probably had an old 
poliomyelitis residual that existed prior to service and 
recommended his separation.  There is no evidence or any 
claim of a right hand injury during his short period of 
service.  The Board considers the Medical Board findings 
which considered the evidence then available and the 
contemporaneous examination of the veteran to represent clear 
and unmistakable evidence that this disorder both existed 
prior to service and was not aggravated by service.   

The statement and records submitted from Dr. Hansen do not 
support a different conclusion.  Dr. Hansen reported 
reviewing the veteran's records to see if there was a 
possible connection between his muscle atrophy and military 
service.  He reported that the veteran had obvious thenar 
atrophy and associated degenerative joint disease of his 
right hand.  The veteran's history of onset at age 14 was 
noted and Dr. Hansen related that he had no indication that 
there were other causes other than post polio syndrome.  This 
is also clear and unmistakable evidence that residuals from 
the polio existed prior to service.  Dr. Hansen then went on 
to state that activities during service could have created 
more traumas about the joints of the hand in association with 
the polio, but then commented that the post polio syndrome 
was not altered by the veteran's military involvement.  

The Board notes that the veteran had not reported any 
injuries to his hand in service and the treatment records 
from Dr. Hansen for the period from September 2003 to 
February 2005 are also silent as to any problems with the 
veteran's right hand and there is no reference to service.  
Degenerative joint disease is reported present in these 
records, but in regard to examination of the back and 
extremities without any specific reference to the hands.  
Indeed, the notation in the treatment notes dated in October 
2004 is that the veteran was seeking a letter for qualifying 
for VA benefits, but no actual complaints or treatment of the 
right hand is noted or reported. 

Dr. Hansen's comment that service could have created more 
traumas is speculative at best and unsupported by the 
contemporaneous records from service or his own treatment 
notes and he even went on to state that the veteran's 
military service would not have altered his polio syndrome.  
This evidence does not rebut what the Board finds to be clear 
and unmistakable evidence against his claim.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102 (2002).  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (providing that 
diagnosis that appellant was possibly suffering from 
schizophrenia deemed speculative) (emphasis added); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that the veteran's time as a prisoner of war could 
have precipitated the initial development of his lung 
condition found too speculative) (emphasis added); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (providing that physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative) (emphasis added).  In regard to 
the degenerative joint disease, this is first noted in Dr. 
Hansen's treatment records dated in September 2003, forty 
years post service.  There is no indication that degenerative 
joint disease of the right hand was present in service, or 
for many years thereafter, or is otherwise related to 
service.  This evidence weighs against the veteran's claim. 

The RO in its decision and in the statement of the case 
provided to the veteran and his attorney explained the basis 
for the denial of the claim and the evidence  that had been 
considered.  The veteran and his representative have not 
provided or identified any additional evidence to support the 
claim.  In conclusion, the Board considers the veteran's 
right hand muscle atrophy, the residuals of his polio to have 
clearly and unmistakably existed prior to service and clearly 
and unmistakably were not aggravated by service.  The 
preponderance of the evidence is also against relating his 
current degenerative joint disease of the hand to service or 
any event of service  

While the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.  


ORDER

Entitlement to service connection for a right hand disorder, 
arthritis is denied



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


